Exhibit CONSULTING AGREEMENT THIS CONSULTING AGREEMENT ("Agreement") is made this 8thday ofApril,2009, by and between Brian Koos, whose address is 27-139 CHS, 10833 Le Conte Avenue, Los Angeles, CA90025-1740, hereinafter referred to as "CONSULTANT", and Bio-Matrix Scientific Group, Inc. , whose principal place of business is 8885 Rehco Road, San Diego, California 92121, hereinafter referred to as "Company". WHEREAS, the Company desires to engage CONSULTANT, as an independent contractor and not as an employee, to provide services to the Company in accordance with the terms and conditions of this Agreement WHEREAS, CONSULTANT desires to provide services to the Company in accordance with the terms and conditions of this Agreement THEREFORE, it is agreed as follows: 1.
